Case 1:18-cr-00026-KD-B Document 91 Filed 08/04/20 Page 1 of 4                     PageID #: 434




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
vs.                                              )    Criminal Action No. 18-00026-KD-B
                                                 )
JOHN SPINNER,                                    )
                                                 )
       Defendant.                                )

                                             ORDER

       This action is before the Court on Defendant John Spinner’s “Emergency Motion for

Sentence Reduction pursuant to Release 2582(c)(1)(A)” (doc. 83), the United States’ response

(doc. 87), Spinner’s reply and letter in support (docs. 88, 89), and Spinner’s letter with medical

records (doc. 90). Upon consideration, and for the reasons set forth herein, the motion for

compassionate release is dismissed without prejudice.

       I. Background

       In February 2018, Spinner and his sister Valeria Brown were indicted for the offenses of

Hobbs Act robbery in violation of 18 U.S.C. § 1951 (Count 1) and discharging a firearm in

relation to a crime of violence in violation of 18 U.S.C. § 924(c) (Count 2) (doc.1). Spinner pled

guilty to both counts (doc. 36). On August 3, 2018, Spinner was sentenced to a term of 1 day as

to Count 1 and 120 months, consecutive, as to Count 2, for a total term of 120 months and 1 day.

Spinner is presently incarcerated at the Federal Medical Center in Springfield, Missouri. His

estimated release date is September 9, 2026.

       According to the factual resume, Spinner admitted to the following offense conduct:

       On October 10, 2016, at 0000 hours, two black males entered the Walmart,
       located at 2500 Dawes Road, Mobile, Alabama, armed with handguns. The
       two suspects held victims at gunpoint at the self-checkout register and took the
       deposit bags. The two suspects then took the cash cart that was currently being
Case 1:18-cr-00026-KD-B Document 91 Filed 08/04/20 Page 2 of 4                     PageID #: 435




       used to collect deposits from the registers. The two suspects wheeled out the
       cart containing the deposits and fled in a red Ford pickup truck.

       Prior to the two suspects entering the Walmart, the defendants, Valeria Brown
       and John Spinner, entered the Walmart. The plan for the robbery was that
       Valeria Brown and John Spinner, who were, in fact, brother and sister, were to
       pose as a couple with an infant child who were simply customers in the
       Walmart store. While they were inside, Valeria Brown communicated to the
       two armed suspects via cell phone when it was clear for them to enter the
       Walmart and commence with the robbery. Once Valeria Brown gave the all
       clear to the two suspects, Valeria Brown and John Spinner left the store and
       waited outside for their two conspirators to complete the robbery.

       Valeria Brown and John Spinner waited in a white 1997 Nissan Altima . . .
       When the two armed suspects fled from the Walmart, they entered a red Ford
       pick-up truck. The two armed suspects then fled from the Walmart in the
       vehicle. John Spinner, while traveling in the white Nissan Altima with Valeria
       Brown, armed with a black .45 caliber semi-automatic pistol, noticed a car that
       John Spinner believed was following the other conspirators of the robbery.
       John Spinner discharged a firearm in an attempt to cause [a] possible witness
       to stop following the red Ford pickup truck with the two armed suspects.

(Doc. 36).

       The Presentence Investigative Report indicates that Spinner had high blood pressure and

kidney disease at the time of the offense. Spinner reported that his “kidneys failed in 2015, and

that he has a scar on his left forearm from dialysis received at Springhill Medical Center in

Mobile.” (doc. 53, p. 9). Spinner also reported he was "placed on disability in 2015 due to his

kidney disease”. (Id.) The PSIR also includes the following: “Springhill Medical Center records

indicate that on February 11, 2018, the defendant was diagnosed with ‘chronic kidney disease

stage 5, progressing to end-stage renal disease, on hemodialysis’” (Id.).

       Spinner provided a copy of his recent medical records. He is diagnosed with the

following: Anemia, secondary hyperparathyrodism, essential (primary) hypertension,

constipation, chronic kidney disease and dependence on renal dialysis (doc. 90, p. 4). Spinner


                                                 2
Case 1:18-cr-00026-KD-B Document 91 Filed 08/04/20 Page 3 of 4                      PageID #: 436




receives three medications related to his dialysis. On Monday, he receives injections of

Darbepoetin Alfa and Doxercalciferol, on Wednesday, he receives injections of Ferric Gluconate

and Doxercalciferol, and on Friday, he receives an injection of Doxercalciferol. (Id., p. 7). He

also takes Furosemide, Lisinopril, Minoxidil, Sevelamer Carbonate, and Vitamin B, C and D, in

tablet form, in varying daily dosages. (Id., p. 6-7).

       II. Exhaustion

       In relevant part, the compassionate release provision of 18 U.S.C. § 3582(c), as amended

by the First Step Act of 2018, provides that “the court . . . upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant's facility, whichever is earlier, may reduce the

term of imprisonment” upon finding that there are extraordinary and compelling reasons which

warrant a reduction in sentence. 18 U.S.C. § 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L.

115-391, § 603(b), 132 Stat. 5194, 5239.

       Spinner does not allege that he made a request for compassionate release to the Warden

and more than 30 days have lapsed since the Warden received his request or that he has

exhausted his administrative remedies (doc. 83, motion; doc. 89, reply). The United States

reports that as of May 1, 2020, the Bureau of Prisons had not received a request from Spinner

(doc. 87, p. 5). The United States argues that the Court lacks jurisdiction to consider the motion,

or in the alternative, the exhaustion requirement is a claims-processing rule that should be

applied when raised by the opponent (doc. 87, p. 5-7).




                                                  3
Case 1:18-cr-00026-KD-B Document 91 Filed 08/04/20 Page 4 of 4                     PageID #: 437




        Since Spinner failed to comply with either of the two statutory requirements, the Court

finds that he has not met the necessary prerequisites for consideration of his motion.

Accordingly, Spinner’s motion is dismissed without prejudice for lack of jurisdiction.

       DONE and ORDERED this 4th day of August 2020.


                                             s / Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
